


FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of June 29, 2015
(this “Agreement”), is entered into among Ruby Tuesday, Inc., a Georgia
corporation (the “Borrower”), the Guarantors, the Lenders party hereto and Bank
of America, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Revolving Credit Agreement dated as of December 3,
2013 (as amended by that certain First Amendment to Revolving Credit Agreement
and Waiver dated as of January 10, 2014, that certain Second Amendment to
Revolving Credit Agreement and Waiver dated as of February 7, 2014, that certain
Third Amendment to Revolving Credit Agreement dated as of August 5, 2014 and as
further amended or modified from time to time, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement as set forth herein and the Required Lenders have agreed to amend the
Credit Agreement as set forth herein on the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.   Incorporation of Recitals.  The recitals to this Agreement are incorporated
fully and made a part of this Agreement.


2.   Reaffirmation.  Each of the Loan Parties acknowledges and reaffirms (a)
that it is bound by all of the terms of the Credit Agreement and the other Loan
Documents to which it is a party and (b) that it is responsible for the
observance and full performance of all Obligations, including without
limitation, the repayment of the Loans and reimbursement of any drawings on a
Letter of Credit.  Without limiting the generality of the preceding sentence,
each of the Guarantors restates and reaffirms that it guarantees the prompt
payment when due of all Obligations, in accordance with, and pursuant to the
terms of the Credit Agreement.  Furthermore, the Loan Parties acknowledge and
confirm (i) that the Administrative Agent and the Lenders have performed fully
all of their respective obligations under the Credit Agreement and the other
Loan Documents and (ii) by entering into this Agreement, the Lenders do not
waive or release any term or condition of the Credit Agreement or any of the
other Loan Documents or any of their rights or remedies under such Loan
Documents or applicable law or any of the obligations of the Loan Parties
thereunder.


3.           Amendments.  The Credit Agreement is hereby amended as follows:


  (a)   The definition of “Adjusted LIBO Rate” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:


             “Adjusted LIBO Rate” means,


(a)           with respect to each Interest Period for a Eurodollar Loan, the
rate per annum (rounded to the nearest multiple of 1/16 of 1%) obtained by
dividing (i) LIBOR
 
 
 

--------------------------------------------------------------------------------

 
for such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage; and


(b)           for any day with respect to a Base Rate Loan bearing interest at a
rate based on LIBOR, a rate per annum (rounded to the nearest multiple of 1/16
of 1%) obtained by dividing (i) LIBOR for such Interest Period by (ii) a
percentage equal to 1.00 minus the Eurodollar Reserve Percentage;


provided, that if the Adjusted LIBO Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.


(b)       The first sentence in the definition of “Base Rate” in Section 1.1 of
the Credit Agreement is hereby amended to read as follows:


   “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Adjusted LIBO Rate plus 1.00%; provided, that if
the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.


(c)        Clause (a)(ii) in the definition of “Consolidated Fixed Charges” in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:


(ii) prepayment penalties in connection with the prepayment of Indebtedness of
the Loan Parties secured by real property as permitted under Section 8.13(a)
made during such period not to exceed $5,000,000 in the aggregate during the
term of this Agreement and


(d)       The definition of “Responsible Officer” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:


   “Responsible Officer” means any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, a vice president or the chief legal officer of a Loan Party or such
other representative of such Loan Party as may be designated in writing by any
one of the foregoing with the consent of the Administrative Agent; with respect
to the financial covenants only, the chief financial officer or the treasurer of
the Borrower; and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.  To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Administrative Agent.
 
 

--------------------------------------------------------------------------------

2
 
(e)   The first sentence of Section 2.3 of the Credit Agreement is hereby
amended to read as follows:


The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing in the form of a Notice of Revolving
Borrowing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
attached hereto or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower (a “Notice of
Revolving Borrowing”) (x) prior to noon on the Business Day of the requested
date of each Base Rate Borrowing and (y) prior to 2:00 p.m. three (3) Business
Days prior to the requested date of each Eurodollar Borrowing.


(f)   Section 6.1(d) of the Credit Agreement is hereby amended to read as
follows:


(d)           [reserved];


(g)           A new Section 6.17 is hereby added to the Credit Agreement to read
as follows:


Section 6.17                      Anti-Corruption Laws.


The Borrower will, and will cause each of its Subsidiaries to, conduct its
business in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions, and maintain policies and procedures to promote and achieve
compliance with such laws.


(h)           A new Section 8.15 is hereby added to the Credit Agreement to read
as follows:


Section 8.15                      Sanctions.


The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, use any Loan or Letter of Credit or the proceeds thereof, or
lend, contribute or otherwise make available such Loan or Letter of Credit or
the proceeds thereof to any Person, to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, Issuing Bank, or
otherwise) of Sanctions.


(i)           A new Section 8.16 is hereby added to the Credit Agreement to read
as follows:


Section 8.16                      Anti-Corruption Laws.


The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, use any Loan or Letter of Credit or the proceeds thereof for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions.


(j)           Section 11.4(f) of the Credit Agreement is hereby amended to read
as follows:
 
 
 

--------------------------------------------------------------------------------

3
 
(a)           Electronic Execution.  The words “delivery,” “execute,”
“execution,” “signed,” “signature,” and words of like import in any Loan
Document or any other document executed in connection herewith shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided,
that notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; provided, further,
that without limiting the foregoing, upon the request of the Administrative
Agent, any electronic signature shall be promptly followed by such manually
executed counterpart.


(k)           Section 11.8 of the Credit Agreement is hereby amended to read as
follows:


11.8           Counterparts; Integration.


This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the Fee Letter, the other
Loan Documents, and any separate letter agreement(s) with respect to fees
payable to the Administrative Agent or any Issuing Bank, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or e-mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate.  Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.


4.           Conditions Precedent.  This Agreement shall be effective upon the
receipt by the Administrative Agent of counterparts of this Agreement, duly
executed by the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders.


5.           FATCA Grandfathering.  The Borrower hereby certifies to the
Administrative Agent and the Lenders that the obligations of the Borrower set
forth in the Credit Agreement, as modified by this Agreement, qualify as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).  From and after the effective date of this Agreement, the
Borrower shall indemnify the Administrative Agent, and hold it harmless from,
any and all losses, claims, damages, liabilities and related interest, penalties
and expenses, including, without limitation, Taxes and the fees, charges and
 
 

--------------------------------------------------------------------------------

4
 
disbursements of any counsel for any of the foregoing, arising in connection
with the Administrative Agent’s treating, for purposes of determining
withholding Taxes imposed under FATCA, the Credit Agreement as qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).  The Borrower’s obligations hereunder shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations.


6.           Miscellaneous.


(a)           The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.


(b)           Each Loan Party hereby represents and warrants as follows:


(i)           Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by each Loan
Party and constitutes the legal, valid and binding obligations of each Loan
Party, enforceable in accordance with its terms, except as such enforceability
may be subject to (A) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.


(c)           Each Loan Party represents and warrants to the Lenders that (i)
the representations and warranties set forth in Article V of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (before and after giving effect to this Agreement) as of the date
hereof with the same effect as if made on and as of the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.


(d)           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(e)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF GEORGIA.




[remainder of page intentionally left blank]


 

--------------------------------------------------------------------------------

5
 
Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:                                                                           RUBY
TUESDAY, INC.


By       /s/ Rhonda Parish   
Name:       Rhonda Parish
Title:         Chief Legal Officer and Secretary


GUARANTORS:                                                                RTBD,
INC.


By      /s/ Rhonda Parish   
Name       Rhonda Parish
Title:        Vice President and Secretary


RT FINANCE, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RUBY TUESDAY GC CARDS, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT TAMPA FRANCHISE, L.P.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT ORLANDO FRANCHISE, L.P.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT SOUTH FLORIDA FRANCHISE, L.P.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT NEW YORK FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.


 

--------------------------------------------------------------------------------

 
RT SOUTHWEST FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT MICHIANA FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT FRANCHISE ACQUISITION, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT KENTUCKY RESTAURANT HOLDINGS, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT FLORIDA EQUITY, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RTGC, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT DETROIT FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT MICHIGAN FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


 
FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.



--------------------------------------------------------------------------------

 
RT WEST PALM BEACH FRANCHISE, L.P.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT NEW ENGLAND FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT LONG ISLAND FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RUBY TUESDAY, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT LAS VEGAS FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT MINNEAPOLIS FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT INDIANAPOLIS FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT DENVER FRANCHISE, L.P.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


 
FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.



--------------------------------------------------------------------------------

 
RT OMAHA FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT KCMO FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT PORTLAND FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT ST. LOUIS FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT WESTERN MISSOURI FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT AIRPORT, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT LOUISVILLE FRANCHISE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT MCGHEE-TYSON, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.


 

--------------------------------------------------------------------------------

 
RT ONE PERCENT HOLDINGS, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT ONE PERCENT HOLDINGS, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT MINNEAPOLIS HOLDINGS, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT OMAHA HOLDINGS, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT DENVER, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT LOUISVILLE, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT ORLANDO, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT SOUTH FLORIDA, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


 
FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.



--------------------------------------------------------------------------------

 
RT TAMPA, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT WEST PALM BEACH, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT RESTAURANT SERVICES, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RTTA, LP


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT DISTRIBUTING, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT O’TOOLE, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT SMITH, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


 
FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.



--------------------------------------------------------------------------------

 
RT MILLINGTON, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


4721 RT OF PENNSYLVANIA, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RTTT, LLC


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RTT TEXAS, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT JONESBORO CLUB


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RUBY TUESDAY OF RUSSELLVILLE, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RUBY TUESDAY OF CONWAY, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


RT KCMO KANSAS, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary


 
FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.



--------------------------------------------------------------------------------

 
RUBY TUESDAY OF BRYANT, INC.


By      /s/ Rhonda Parish    
Name:      Rhonda Parish
Title:        Vice President and Secretary





FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.



--------------------------------------------------------------------------------

 

ADMINISTRATIVE
AGENT:                                                                BANK OF
AMERICA, N.A.,
as Administrative Agent




By       /s/ Cindy Jordan    
Name: Cindy Jordan
Title:Assistant Vice President





FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.



--------------------------------------------------------------------------------

 

LENDERS:                                                                BANK OF
AMERICA, N.A.,
as a Lender and an Issuing Bank




By       /s/ Anthony Luppino    
Name: Anthony Luppino
Title: Vice President





FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By       /s/ Darcy McLaren    
Name: Darcy McLaren
Title: Director





FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.



--------------------------------------------------------------------------------

 

REGIONS BANK,
as a Lender




By       /s/ Jay R. Goldstein    
Name: Jay R. Goldstein
Title: Senior Vice President
 
 
 
FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.




--------------------------------------------------------------------------------